NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       MAY 21 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

MARIO DUSSTIN RAMOS-NAVAS,                      No.    19-72985

                Petitioner,                     Agency No. A044-185-927

 v.
                                                MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                        Argued and Submitted May 7, 2021
                              Pasadena, California

Before: WARDLAW, GOULD, and OWENS, Circuit Judges.

      Mario Dusstin Ramos-Navas, a native and citizen of El Salvador, petitions

for review of the Board of Immigration Appeals’ (“BIA”) denial of deferral of

removal under the Convention Against Torture (“CAT”). “Where the BIA

conducts its own review of the evidence and law, rather than adopting the

[Immigration Judge’s (“IJ”)] decision, our review is limited to the BIA’s decision,



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
except to the extent the IJ’s opinion is expressly adopted.” Guerra v. Barr, 974

F.3d 909, 911 (9th Cir. 2020) (citation omitted). We review legal conclusions de

novo and factual findings for substantial evidence. Id. As the parties are familiar

with the facts, we do not recount them here. We grant the petition and remand.

      Ramos-Navas argues in part that the BIA failed to consider his aggregate

risk of torture from all sources. Specifically, Ramos-Navas contends that his

potential torturers include: (1) gang members in prison; (2) public officials in

prison; (3) staff at mental health institutions; (4) Salvadoran security forces, or

private citizens participating in “death squads,” outside of prison; and (5) gang

members outside of prison.

      “CAT claims must be considered in terms of the aggregate risk of torture

from all sources, and not as separate, divisible CAT claims.” Quijada-Aguilar v.

Lynch, 799 F.3d 1303, 1308 (9th Cir. 2015); see also 8 C.F.R. § 1208.16(c)(3)

(stating that the agency shall consider “all evidence relevant to the possibility of

future torture”); Cole v. Holder, 659 F.3d 762, 775 (9th Cir. 2011) (stating that the

consideration of the risk of torture must “tak[e] into account all possible sources of

torture” and that the BIA erred by not considering “the aggregate risk that Cole

would face from police, death squads, and gangs”).

      Contrary to the government’s contention, we conclude that Ramos-Navas

sufficiently exhausted this issue. “Exhaustion requires a non-constitutional legal


                                           2
claim to the court on appeal to have first been raised in the administrative

proceedings below, and to have been sufficient to put the BIA on notice of what

was being challenged,” but “this does not require the issue to have been raised in a

precise form during the administrative proceeding.” Bare v. Barr, 975 F.3d 952,

960 (9th Cir. 2020) (internal citation omitted). Here, while Ramos-Navas focused

on his risk of torture inside a prison or mental health institution, we conclude that

he sufficiently put the agency on notice that he was also raising the aggregate risk

of torture from additional sources. Cf. Quijada-Aguilar, 799 F.3d at 1308. For

example, in his brief to the BIA, Ramos-Navas quoted the portion of Cole that

concerns aggregate risk and mentioned “death squads” twice.

      Because the BIA failed to consider Ramos-Navas’s aggregate risk of torture

from all possible sources if removed to El Salvador, we remand for it to do so.

      PETITION FOR REVIEW GRANTED AND REMANDED.




                                          3